DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Claim 1-16, Group I, in the reply filed on 2/24/2021 is acknowledged.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “master key generator” in claim 1, “key deriver” in claim 2, “master key manager” in claim 7 and “PUF key generator” in claim 6.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The term “master key manager” has structure supported by figure 7, which includes a decryption processor.  The term “master key manager” has structure supported by figure 13, which 
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations “key deriver” and “PUF key generator” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. These terms are not supported by any structure in the specification. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

In addition, claim 6 recites “a master key” which is already recited in claim 1.  It is unclear if this is the same master key.
In addition, claim 2 recites: “a decryption processor configured to decrypt the encrypted master key”.  However, this doesn’t tie back to the rest of the claim.  The main point of generating the encryption key is to use it to decrypt the encrypted master key.  Therefore, the claim should read “a decryption using the encryption key”.  Otherwise the flow of the claim doesn’t make sense.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Gotze et al. (US 2014/0093074) in view of Dewan et al. (US 2018/0018288).
Regarding claim 1, Gotze teaches a semiconductor device configured to provision secure information of a demander, the semiconductor device comprising:
A device key storage configured to store a device key provisioned by a supplier of the semiconductor device (Embedded key EK) – see fig 2 210.
A master key generator configured to generate, based on the device key and demander data provisioned by the demander, a master key of the demander by using a first operation shared with the supplier and a second operation shared with the demander (Encryption: EEK(DID, FK).  DID (device ID) used during manufacturing to trace particular device during manufacturing process, and therefore, is a demander ID, FK = fuse key.  Encryption decrypted to obtain FK (i.e., master key).  Encryption performed by Secure provisioning system of the manufacturing system 
Gotze teaches that the fuse key (i.e., master key) may be needed for security.  However, Gotze does not explicitly teach a cryptographic engine configured to perform a cryptographic operation based on the master key.
Dewan teaches that content can be bound to a core since it is encrypted by a fuse key that is only accessible to the core – see [0015].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Gotze by using the fuse key for cryptographic operations, in order to provide secure storage, based upon the beneficial teachings provided by Dewan.  These modifications would result in security to data in the system.

Regarding claim 6, Gotze teaches:
A PUF key generator configured to generate a PUF key based on PUF bits – see abstract, [0039], and [0040].
A master key storage configured to store a master key encrypted with the PUF key – see abstract, [0039], and [0040].

Regarding claim 7, the combination of Gotze and Dewan teaches:
A master key manager configured to encrypt the master key by using the PUF key to generate an encrypted master key and decrypt the encrypted master key stored in the master key storage by using the PUF key to generate a decrypted master key (fuse key encrypted with PUF key and decrypted using PUF key) - see Gotze [0055] and [0056].
wherein the cryptographic engine is further configured to receive the decrypted master key from the master key manager (Gotze teaches decrypting the fuse (master) key, and Dewan teaches using the fuse (master) key in encryption, as discussed above.  Therefore, the 

Regarding claim 8, Gotze teaches that the PUF key generator, the master key storage, and the master key manager and the cryptographic engine are included in a secure region that does not include an interface from outside of the semiconductor device – see figure 6: 619, 650, 611.  These are all in an integrated circuit and show no interfaces.  Please note that Gotze teaches the cryptographic engine, and therefore, the combination suggests that the cryptographic engine would also be secured, in order to provide security to the cryptographic functions.  

Regarding claim 9, Gotze teaches that the device key storage comprises an OTP fuse array – see figure 2: 211, 212.

Allowable Subject Matter
Claims 10-16 are allowed.
Claims 2-5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art is Gotze, as detailed above.  However, none of the prior art teaches or suggests generating an encryption key based on the device key and the at least one demander ID and generating a master key by decrypting the encrypted master key using the encryption key (see 112 rejection).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA C LEWIS whose telephone number is (571)270-7724.  The examiner can normally be reached on Monday - Thursday 7am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LISA C LEWIS/Primary Examiner, Art Unit 2495